Citation Nr: 0127365	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  00-02 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.  

2.  Entitlement to a compensable rating for post-operative 
residuals of a left inguinal hernia with recurrent left 
varicocele.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1945 to December 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 RO rating decision 
which continued a noncompensable rating for postoperative 
residuals of a left inguinal hernia with recurrent left 
varicocele.  A December 1999 decision determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a right knee disorder.  The 
veteran testified at a videoconference hearing before the 
undersigned in June 2001.  


FINDINGS OF FACT

1.  In October 1954, the RO severed service connection for 
arthritis of the right knee; the veteran did not appeal the 
decision.  

2.  Evidence submitted since the October 1954 RO decision 
includes a medical statement linking the veteran's present 
right knee disorder to service, is not cumulative or 
redundant of previously considered evidence, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted, and the 
veteran's claim of service connection for a right knee 
disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that as to the 
determination below, all pertinent evidence has been 
obtained.  The veteran has been apprised of what is required 
to substantiate his claim.  Accordingly, the notice and duty 
to assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA) are satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001)(to be 
codified at 38 C.F.R. § 3.159).  

I.  Background

The veteran served on active duty with the Army from April 
1945 to December 1946.  His service medical records do not 
specifically refer to complaints of or treatment for a right 
knee disability.  The November 1996 separation examination 
included a notation that the veteran had no musculoskeletal 
defects.  

A February 1947 statement from R. B Ray, M.D., reported that 
he had examined the veteran and found him to have some 
crepitance and pain on motion with the right knee.  There was 
no swelling.  It was noted that the veteran reported a 
history of pain and swelling in damp cold weather.  Dr. Ray 
indicated diagnoses including mild, chronic arthritis of the 
right knee.  

The veteran underwent a VA general medical examination in 
April 1947.  At that time, he reported that both of his knees 
would ache in damp weather.  The examiner reported that there 
was no swelling, atrophy, deformity or limitation of motion 
of the veteran's right knee joint.  However, the examiner 
noted that there was crepitus on both active and passive 
motion.  The diagnoses included arthritis of the right knee, 
chronic, mild, manifested by crepitus.  An April 1947 X-ray 
report, as to the veteran's right knee, was negative.  

In April 1947, service connection was granted for arthritis 
of the right knee.  A 10 percent disability rating was 
assigned.  

A November 1949 statement from J. S. Rosamond, M.D., 
indicated that the veteran had been suffering from arthritis 
for five years or longer which caused him much pain and 
interference with his work.  

On VA examination in July 1954, the veteran complained of 
pain and soreness in both knees which first started during 
service.  The examiner noted that both of the veteran's knees 
elicited slight crepitus.  There was no limitation of active 
or passive motion, and no swelling, atrophy or muscle spasm.  
Both patellae moved normally and were not tender to 
manipulation.  As to a diagnosis, the examiner indicated that 
arthritis of the right knee was the diagnosis of record.  
June 1954 VA X-rays of the veteran's knees were reported to 
be negative; a provisional diagnosis of arthritis was listed.  

In a July 1954 statement, a VA physician noted he had 
reviewed the veteran's claims file, and stated that as the 
diagnosis of arthritis of the right knee was made on the 
basis of crepitus as the only positive finding, as X-rays of 
the right knee had remained negative for bone or joint 
changes for approximately seven years, and as the veteran's 
sedimentation rate was normal, he believed that there had 
been a diagnostic error.  The physician specifically stated 
that the diagnosis of arthritis of the right knee was 
erroneous.  

In August 1954, the RO proposed to sever service connection 
for arthritis of the right knee on the basis that the prior 
grant of service connection for such disability involved 
clear and unmistakable error.  

In October 1954, the RO severed service connection for 
arthritis of the right knee on the basis that the previous 
grant of service connection for such disability involved 
clear and unmistakable error.  It was noted that an examining 
physician had certified that the original diagnosis of 
arthritis of the right knee, based on crepitus, was 
erroneous.  The veteran was notified of the decision in 
October 1954 and did not appeal it.  

Evidence received subsequent to the RO's October 1954 
decision includes:  In November 1995, the veteran attempted 
to reopen his claim for service connection for a right knee 
disability.  In December 1995, the RO advised him to submit 
new and material evidence, which he did not do, and his 
application for reopen the claim was abandoned.  A December 
1995 statement from F. R. Briggs, M.D., did not refer to a 
right knee disability.  

In April 1999, the veteran submitted his current petition to 
reopen the claim for service connection for a right knee 
disability.  

In an addendum to the report of a VA examination for 
postoperative inguinal hernia in May 1999, it was noted that 
the veteran had been receiving VA treatment for recurrent 
swelling and extreme pain in the right knee as well as 
limited ability to use the right knee because of the 
increased pain.  The examiner noted that the veteran had a 
swollen right knee which was tender to palpation around the 
joint.  There was crepitance on range of motion.  Anterior 
and posterior drawer signs were stable, but that there was 
instability of the medial collateral ligaments.  The 
impression was degenerative joint disease of the right knee 
with effusion.  

VA treatment records dated from October 1995 to June 2001 
reveal that the veteran was treated for problems including a 
right knee disorder.  An August 1999 X-ray of the right knee 
was reported as presenting findings representing moderately 
advanced arthritic changes of the right knee.  A June 2001 
treatment report indicates the veteran was being followed for 
right knee degenerative joint disease.  

In a June 2001 statement, E. E. Bryant, M.D., noted that he 
had reviewed records forwarded from the veteran's accredited 
representative, including the VA rating decision and letters 
dating from 1949.  Dr. Bryant specifically discussed a 
negative X-ray dated in September 1947 and a diagnosis of 
arthritis right knee, chronic, mild, manifested by crepitus, 
by a VA examiner dated in April 1947.  Dr. Bryant also 
mentioned a statement from Dr. Ray dated in 1947, and noted 
that subsequent examinations by family physicians, including 
himself, had demonstrated arthritis in the veteran's right 
knee with chronic degenerative and meniscal changes.  It was 
reported that the veteran and would need a knee replacement 
in the near future.  Dr. Bryant commented that based on his 
review of the medical records and with a reasonable degree of 
medical certainty, he thought that it was possible, and at 
least as likely as not, that the veteran's chronic knee pain 
and subsequent development of arthritis were due to an injury 
in service.  Dr. Bryant stated that such probably reflected 
soft tissue and meniscal degenerative changes not evident on 
an X-ray.  It was noted that the veteran certainly dated the 
onset of his pain to such an injury, continuing since that 
time in the area of the knee where he has developed severe 
arthritis.  Dr. Bryant specifically remarked that it was as 
likely as not that the veteran's right knee condition in 
service was linked to his present condition and was the 
precipitating cause of his current condition.  

At the June 2001 hearing before the undersigned, the veteran 
testified that his knee swelled quite often in service.  He 
reported that he had limited range of motion of the right 
knee as well as stiffness.  He noted that weather affected 
his knee.  He indicated that he did not go to a medic during 
service because none were available.  The veteran stated that 
his right knee symptoms continued after his separation from 
service.  

II.  Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
The veteran did not appeal the October 1954 RO decision which 
severed service connection for arthritis of the right knee, 
and that decision became final.  Evidence submitted since the 
October 1954 decision includes a May 1999 VA examination 
report as well as VA treatment entries showing current 
diagnoses of degenerative joint disease of the right knee.  A 
June 2001 statement from Dr. Bryant noted that based on his 
review of medical records and with a reasonable degree of 
medical certainty, it was his opinion that it was at least as 
likely as not that the veteran's chronic knee pain and 
subsequent development of arthritis were due to an injury in 
service.  Dr. Bryant specifically remarked that it was as 
likely as not that the veteran's right knee condition in 
service was linked to his present condition and was the 
precipitating cause of his current condition.  There is now a 
current diagnosis of arthritis of the right knee, as well as 
a medical statement which links that disorder to the 
veteran's period of service.  Such evidence is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the Board concludes that the claim for 
service connection for a right knee disorder may be reopened.  


ORDER

The appeal to reopen a claim of service connection for a 
right knee disorder is granted.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and redefines the obligations of the VA with respect to the 
duty to assist in developing a claim.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  In August 2001, the VA 
published final regulations implementing the VCAA, including 
a regulation on the notice and duty to assist provisions.  66 
Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  In brief, the VA must notify the claimant 
of the evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159.  In addition, pertinent 
parts of the VCAA and the companion regulation provide that 
VA must make reasonable efforts to obtain evidence to 
substantiate the claim, including obtaining identified 
records and providing a VA examination when necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §  
3.159.  Because of the change in the law brought about by the 
VCAA, a remand in this case is required for compliance with 
the notice and duty to assist provisions in the new law.  

First, as the Board has determined that the claim of service 
connection for a right knee disorder has been reopened by 
submission of new and material evidence, it must be reviewed 
on a de novo basis. 

In a June 2001 statement, Dr. Bryant commented that based on 
his review of the medical records, and with a reasonable 
degree of medical certainty, he thought that it was possible 
and at least as likely as not, that the veteran's chronic 
knee pain and subsequent development of arthritis was due to 
an injury in service.  It was noted that the veteran 
certainly dated the onset of his pain at the time of the 
injury and continuing since that time in the same area of the 
knee where he has developed severe arthritis.  Dr. Bryant 
specifically remarked that it was as likely as not that the 
veteran's right knee condition in service was linked to his 
present condition and was the precipitating cause of his 
current condition.  

The Board notes, however, that the veteran's service medical 
records do not refer to complaints of or treatment for a 
right knee injury.  Additionally, although Dr. Bryant 
specifically mentioned a February 1947 private medical 
statement and an April 1947 VA general medical examination 
report, such evidence does not refer to any right knee injury 
suffered by the veteran during his period of service.  Dr. 
Bryant's statement is premised on an injury in service which 
is not shown by the evidence of record.  Dr. Bryant does not 
explain the basis for his assumption that an injury resulting 
in current disability occurred in service.  The Board also 
notes that the veteran has not recently been examined by VA 
regarding the nature and etiology of any right knee disorder.  

Given the veteran's contentions, the lack of documentation of 
a right knee injury in service, the statement from Dr. 
Bryant, and that there has not been a VA examination 
incorporating all the additional information added to the 
record, and in light of the provisions of the VCAA; further 
development of the record is indicated.

Regarding the left inguinal hernia claim, the veteran 
testified in June 2001 (and a private physician noted in a 
statement that same month), that after repair of the hernia 
in service, the veteran had recurrence requiring mesh re-
repair.  Such re-repair after the surgery in service is not 
documented in the record.  Furthermore, while the VA examiner 
opined that the postoperative hernia causes no disability, a 
private physician has indicated that it does.  This is 
conflicting medical evidence that must be reconciled.  
Therefore, the Board concludes that further development as to 
this issue is also necessary.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran identify 
(names, addresses, dates) all sources of 
VA and non-VA treatment for his left 
inguinal hernia residuals and right knee 
disorder since the last attempt to obtain 
such records.  The RO should obtain copies 
of clinical records from all sources 
identified.  

2.  The RO should invite Dr. Bryant to 
explain, in writing, the basis for his 
assumption that the veteran suffered a 
right knee injury during service, and the 
rationale for the opinion that current 
right knee disability is related to such 
injury. 

3.  Thereafter, the RO should schedule the 
veteran for a VA orthopedic examination to 
determine the likely etiology of his 
current right knee disorder.  The claims 
folder should be provided to and reviewed 
by the examiner in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Based on examination findings, 
historical records, and medical 
principles, the examiner should provide an 
opinion, with full rationale, as to the 
etiology and approximate date of onset of 
any current right knee disorder, including 
whether it is, as likely as not, related 
to the veteran's period of service.  The 
examiner should specifically comment on 
the June 2001 statement from Dr. Bryant as 
well as any additional statement that he 
may provide in response to the request 
above.  

4.  The veteran should be asked to provide 
details regarding his surgery for re-
repair of a left inguinal hernia 
recurrence following the surgery in 
service.  Based on the information he 
provides, the RO should obtain clinical 
records documenting this second surgical 
procedure.  

5.  The RO should then schedule the 
veteran for a VA examination by an 
appropriate specialist to determine the 
current severity of his postoperative 
residuals of a left inguinal hernia with 
recurrent left varicocele.  His claims 
folder should be reviewed by the examiner 
in conjunction with the examination.  Any 
indicated tests or studies should be 
accomplished, and all findings should be 
reported in detail.  Specific reference 
should be made to the criteria under 
diagnostic codes 7338, 7804, 7805.  The 
examiner should also comment on the June 
2001 statement from Dr. Bryant regarding 
the severity of this disability.  

6.  The RO should ensure that all 
requested development is completed.  The 
RO should then review the claims for 
service connection for a right knee 
disorder (on a de novo basis) and for a 
compensable rating for postoperative left 
inguinal hernia with recurrent left 
varicocele.  If either claim remains 
denied, the veteran and his representative 
should be provided an appropriate 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


 



